DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, “detecting, based on the recieved information, a hypoglycemic event associated with the user” should read “detecting, based on the received information, a hypoglycemic event associated with the user” (corrected spelling).  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 03/15/22, with respect to the rejection(s) of Claims 1-2, 4-5, 9-15, 25, 26, 28, and 30-33 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/15/22 have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 1-15 and 25-33 under 35 U.S.C. § 101, the applicant has argued the claims are patent eligible because the claims use the alleged judicial exception to effect a particular treatment or prophylaxis by providing locations of carb-related food items to a user of a mobile device upon detecting a hypoglycemic event associated with the user. The applicant has argued that said providing of locations “affirmatively recite actions that effect the treatment of hypoglycemia and prophylaxis of prolonged hypoglycemia” (page 11 of the arguments filed 03/15/22). Furthermore, in response to the examiner’s contention that “the claims do not integrate the alleged judicial exception into a practical application because providing locations where carbohydrates can be consumed ranked by travel time proximity or providing a glycemic index of available foods is not the actual treatment or prophylaxis; rather, it enables a treatment or prophylaxis", the applicant has submitted that “this is exactly why the claims do integrate the alleged judicial exception into a practical application. As found by the Examiner, the claims enable a treatment or prophylaxis and thus effect a treatment or prophylaxis, as required…The Examiner's finding that the claims enable a treatment or prophylaxis corroborates Applicant's submission, as explained above, that the claims effect a treatment or prophylaxis.” (page 12 of the arguments filed 03/15/2022). 
However, the MPEP states “If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation…For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient”. See MPEP 2106.04(d)(2). (emphasis added). From this, it is clear the meaning of the clause “an action that effects a particular treatment or prophylaxis” refers to the treatment or prophylaxis actually being provided. The Examiner understands the applicant’s argument, and respectfully acknowledges it, but simply cannot see how the providing of locations of treatment (i.e. the enabling) is akin to actually providing the treatment itself (the ingestion of the physical carbohydrates that correct hypoglycemia).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the plurality of carb-related food items are displayed in order of glycemic index and purchase date”. However, the specification only reasonably conveys support for wherein the plurality of carb-related food items are displayed in order of glycemic index or purchase date. Paragraph [0006] recites “For example, the user device displays a list of food items in order of their glycemic index or purchase date.” (Emphasis added). Paragraph [0042] recites “For example, the mobile device 104 displays a list of food items in order of their glycemic index or purchase date.” (Emphasis added). Finally, paragraph [0067] describes a scenario wherein purchases are listed or ranked according to transaction dates, with no mention of also ranking the foods based on glycemic index, and there is no other paragraph or drawing in the disclosure that convincingly shows that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed limitation “wherein the plurality of carb-related food items are displayed in order of glycemic index and purchase date”.
Claims 2-15 are rejected by virtue of dependence on Claim 1.
Claim 25 recites the limitation “wherein the plurality of carb-related food items are displayed in order of glycemic index and purchase date”. However, the specification only reasonably conveys support for wherein the plurality of carb-related food items are displayed in order of glycemic index or purchase date. Paragraph [0006] recites “For example, the user device displays a list of food items in order of their glycemic index or purchase date.” (Emphasis added). Paragraph [0042] recites “For example, the mobile device 104 displays a list of food items in order of their glycemic index or purchase date.” (Emphasis added). Finally, paragraph [0067] describes a scenario wherein purchases are listed or ranked according to transaction dates, with no mention of also ranking the foods based on glycemic index, and there is no other paragraph or drawing in the disclosure that convincingly shows that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed limitation “wherein the plurality of carb-related food items are displayed in order of glycemic index and purchase date”.
Claims 26-33 are rejected by virtue of dependence on Claim 25.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A method…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, receiving information indicative of a blood glucose level of a user encompasses the user manually/mentally receiving information indicative of a blood glucose level of a user. Similarly, detecting, based on the received information, a hypoglycemic event associated with the user, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting, based on the received information, a hypoglycemic event associated with the user. Similarly, detecting a location of a mobile device associated with the user during the hypoglycemic event, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting a location of a mobile device associated with the user during the hypoglycemic event, e.g. with vision. Similarly, determining that the location of the mobile device is one of at a home of the user, or outside the home of the user, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining that the location of the mobile device is one of at a home of the user, or outside the home of the user. Similarly, displaying, on the mobile device in response to the location of the mobile device being at the home of the user, a plurality of carb-related food items in a refrigerator and purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of glycemic index and purchase date, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally entering data (e.g. the carb-related food items in order of glycemic index and purchase date) into a generic electronic device to be displayed. Finally, displaying, on the mobile device in response to the location of the mobile device being outside of the home of the user, locations of a predefined source of carbohydrates outside of the home that are within a predefined distance of the location of the mobile device, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally entering data (e.g. locations of a predefined source of carbohydrates) into a generic electronic device to be displayed. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Displaying the locations of the predefined source of carbohydrates in order of travel time based on proximity from the location of the mobile device, mode of travel, and wait time for a food item does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited. The claim is not patent eligible. 
	Claim 2 recites location detecting technologies for the mobile device. These location detecting technologies do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the location of the mobile device is outside the home of the user, the location of the mobile device comprises a floor of a building on which the mobile device is located, and wherein the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name. As detecting a location of a mobile device wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map. As detecting the location of a predefined source of carbohydrates wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 6 recites receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items. As receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 7 recites receiving, from a refrigerator comprising a camera, images of the carb-related food items in the refrigerator; comparing the images of the carb-related food items in the refrigerator with images of carb-related food items other than the images of the carb-related food items in the refrigerator; and wherein the displaying of the plurality of carb-related food items comprises: displaying the images of the carb-related food items in the refrigerator in response to a threshold level of similar features being detected between the images of the carb-related food items in the refrigerator and the other images of carb-related food items. Receiving, from a refrigerator comprising a camera, images of the carb-related food items in the refrigerator can be performed in the mind. Comparing the images of the carb-related food items in the refrigerator with images other than the images of the carb-related food items in the refrigerator can also be performed in the mind. Finally, displaying the images of the carb-related food items in the refrigerator in response to a threshold level of similar features being detected between the images of the carb-related food items in the refrigerator and the other images of carb-related food items can be performed in the mind or entered into a generic computing device. Therefore, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 8 recites wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator. As receiving at least one image of the carb-related food items in the refrigerator can be performed in the mind, and the receiving of the at least one image of the carb-related food items in the refrigerator in the mind can indicate the detection of the carb-related food items by a camera of the refrigerator, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites wherein the carb-related food items in the refrigerator are displayed on the mobile device with at least one of a name, a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo.. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).  Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites receiving hours of operation for the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened based on the hours of operation. As receiving hours of operation for the locations of the predefined source of carbohydrates outside the home, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened based on the hours of operation can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 11 recites receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment. As receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 12 recites receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages. As receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 13 recites receiving an indication of a user selection of a mode of transportation, wherein the locations of the predefined source of carbohydrates outside of the home are displayed in the order of travel time proximity based on the mode of transportation. As receiving one’s own or someone else’s indication of a user selection of a mode of transportation, wherein the locations of the predefined source of carbohydrates outside of the home are displayed in the order of travel time proximity based on the mode of transportation can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 14 recites displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. As displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index can be performed in the mind or entered into a generic electronic device, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 15 recites receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations. As receiving an indication of one’s own or someone else’s user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

	Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A mobile device…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, receiving information indicative of a blood glucose level encompasses the user manually/mentally receiving information indicative of a blood glucose level. Similarly, detecting, based on the received information, a hypoglycemic event associated with a user, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting, based on the received information, a hypoglycemic event associated with a user. Similarly, detecting a location of the mobile device during the hypoglycemic event, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting a location of the mobile device during the hypoglycemic event. Similarly, determining that the location of the mobile device is one of at a home of the user or outside the home of the user, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining that the location of the mobile device is one of at a home of the user or outside the home of the user. Similarly, displaying, via the display in response to the location of the mobile device being at the home of a user of the mobile device, a plurality of carb-related food items in a refrigerator and purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of glycemic index and purchase date, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally entering data (e.g. the carb-related food items in order of glycemic index and purchase date) into a generic electronic device to be displayed. Finally, displaying, on the display in response to the location of the mobile device being outside of the home of the user, locations of a predefined source of carbohydrates outside of the home that are within a predefined distance of the location of the mobile device, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally entering data (e.g. locations of a predefined source of carbohydrates) into a generic electronic device to be displayed. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Displaying the locations of the predefined source of carbohydrates in order of travel time based on proximity from the location of the mobile device, mode of travel, and wait time for a food item do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited. The claim is not patent eligible. 
Claim 26 recites location detecting technologies for the mobile device. These location detecting technologies do not add more than insignificant extra-solution activity to the judicial exception of Claim 25, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 27 recites wherein the location of the mobile device is outside the home of the user, the location of the mobile device comprises a floor of a building on which the mobile device is located, and wherein the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 25, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 28 recites wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name. As detecting a location of a mobile device wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 29 recites receiving at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator. Receiving at least one image of the carb-related food items in the refrigerator can be performed in the mind. As the receiving of the at least one image of the carb-related food items in the refrigerator in the mind can indicate the detection of the carb-related food items by a camera of the refrigerator, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 30 recites wherein the carb-related food items in the refrigerator are displayed on the mobile device with at least one of a name, a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo.. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 25, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).  Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 31 recites receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages. As receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 32 recites displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. As displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index can be performed in the mind or entered into a generic electronic device, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 33 recites receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations. As receiving an indication of one’s own or someone else’s user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 9-10, 14-15, 25-26, 28, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Berven et al (US 2014/0379360 A1, cited in applicant 04/11/2019 IDS, hereinafter Berven) in view of Lee (US 2011/0126555 A1, hereinafter Lee), Zirkia (US 2013/0158133 Al, hereinafter Zirkia), and Mehta (US 2013/0332208 A1, hereinafter Mehta).
Regarding Claim 1, Berven discloses a method comprising: 
receiving information indicative of a blood glucose level of a user device (“The controller 104 may be configured to receive continuous analyte readings from a continuous analyte ("CGM") sensor 112”, [0024]; these readings can be “blood glucose information”, such as a level, [0024]); 
detecting, based on  the received information, a hypoglycemic event associated with the user (“the system begins by determining if the blood glucose is below a first low threshold (e.g., 60 mg/dL) or a second low threshold (e.g., 50 mg/dL)”, [0039]; 60 mg/dL is a measure of a hypoglycemic event, [0033]); 
detecting a location of a mobile device (Element 104, Figs. 1-2) associated with the user (“the system would use the location determination to determine where the user is”, [0039]; element 104 is a “hand-held portable controller”, [0024]; this means the mobile device and the user are in the same location) during the hypoglycemic event (this happens after the determination that the blood glucose is below a first or second threshold); 
determining that the location of the mobile device is one of at a home of the user, or outside the home of the user (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]; the GPS is on mobile device 104, [0038]); 
displaying, on the mobile device in response to the location of the mobile device being at the home of the user (“In the house, the proposed treatment would be…”, [0039]), a plurality of carb-related food items (“Fruit Juice-4 oz or two pieces of candy”, Table 1 after [0039]); and 
displaying, on the mobile device in response to the location of the mobile device being outside of the home of the user (“Outside of Home”, Table 1), a location of a predefined source of carbohydrates (“display route map to nearest food store”, Table 1). 
Berven discloses the claimed invention except for expressly disclosing displaying a plurality of carb-related food items in a refrigerator and purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of glycemic index and purchase date; and
displaying locations of a predefined source of carbohydrates outside of the home that are within a predefined distance of the location of the mobile device, wherein the locations of the predefined source of carbohydrates are displayed in order of travel time based on proximity from the location of the mobile device, mode of travel, and wait time for a food item. 
However, Lee teaches displaying a plurality of carb-related food items in a refrigerator and purchased within a predefined period of time (Fig. 7; the time from the earliest store date is within a predefined period of time, and the date of purchase and storage are almost always identical), wherein the plurality of carb-related food items are displayed in order of purchase date (“In detail, the selection buttons include a by stored order button 211 for displaying the food list by date stored”, [0080]). The method of Lee can be performed on a display device separate from the refrigerator (See [0013] of Lee), which would include a mobile device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the displaying of carb-related food items in a refrigerator and purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of purchase date, to the method of Berven, because such a display in the order of purchase date would prevent storing of foods for prolonged periods or food going bad, as taught by Lee ([0012]). 
Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, by ranking the displayed foods in order of glycemic index, as foods with higher glycemic indexes would be more suitable for energy recovery for a person experiencing hypoglycemia, as taught by Zirkia ([0011]).
Mehta teaches displaying locations of a predefined source of carbohydrates outside of the home (“Cloud server 620 can present the results provided from the list of restaurants to electronic device 630…”, [0063]) that are within a predefined distance of the location of the mobile device (“In one example, cloud server 620 can use the geographical location of electronic device 630 to query for a list of restaurants that are within a predefined distance from electronic device 630”, [0063]), wherein the locations of the predefined source of carbohydrates are displayed in order of travel time based on proximity from the location of the mobile device, mode of travel, and wait time for a food item (“The results can be sorted based on … proximity to electronic device 630, cuisine, price point, wait time, and others.”, [0063]; “Optionally, cloud server 620 can periodically track the geographic location of electronic device 630 and calculate the period of time it would take for a person at the geographic location to travel the restaurant”; “In some examples, message 754 can include a link to driving directions.”, [0066]; this shows that the travel time takes into account driving time, meaning mode of travel is used to calculate the travel time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add displaying locations of a predefined source of carbohydrates outside of the home that are within a predefined distance of the location of the mobile device, wherein the locations of the predefined source of carbohydrates are displayed in order of travel time based on proximity from the location of the mobile device, mode of travel, and wait time for a food item, to the method of Berven, because this is a way for suitable food to be obtained in an acceptable amount of time, the need for which is disclosed by Berven ([0039]) and Mehta ([0005], [0009], [0062]).
Regarding Claim 2, modified Berven discloses the method of claim 1, wherein the location of the mobile device is detected via global positioning system (GPS) signals (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]), Wi-Fi signals, Bluetooth beacon signals, near-field communication (NFC) signals, or another RF communication signal.  
Regarding Claim 4, modified Berven discloses the method of claim 1, wherein the location of the mobile device comprises a latitude and longitude of the mobile device (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]; GPS systems use latitude and longitude), a street address, or a user-friendly location name.  
Regarding Claim 5, modified Berven discloses the method of claim 4, wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name ([0063] of Mehta, which is part of the Claim 1 modification, discloses restaurants with an establishment name), a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map (“display route map to the nearest food store”, Table 1).  
Regarding Claim 9, modified Berven discloses the method of claim 1, wherein the carb-related food items in the refrigerator are displayed on the mobile device (The method of Lee can be performed on a display device separate from the refrigerator; see [0013] of Lee; this would include a mobile device) with at least one of a name (See Fig. 7 of Lee, which is used in the Claim 1 modification), a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time (See Fig. 7 of Lee, which is used in the Claim 1 modification; storage date is almost always identical to purchase date) are displayed on the mobile device (The method of Lee can be performed on a display device separate from the refrigerator; see [0013] of Lee; this would include a mobile device) with at least one of a name (See Fig. 7 of Lee, which is used in the Claim 1 modification) or a photo.
Regarding Claim 10, modified Berven discloses method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing: 
receiving hours of operation for the locations of the predefined source of carbohydrates outside the home; and 
displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened based on the hours of operation.
However, Mehta teaches receiving hours of operation for the locations of the predefined source of carbohydrates outside the home (“The query can be performed on data stored in the cloud server quickly”, [0071]; since the query is related to restaurants that are currently open, the data must include hours of operation to indicate whether or not the restaurants are open); and 
displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened (“For example, process 900 can by default search only for restaurants that are open or restaurants that are within a predetermined distance from the device”, [0071]) based on the hours of operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berven, with receiving hours of operation for the locations of the predefined source of carbohydrates outside the home, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened, because only looking for restaurants that are open is a default search constraint, as taught by Mehta ([0071]).
Regarding Claim 14, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing: displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. However, Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). One of ordinary skill in the art this would understand that this would also mean that foods with a low glycemic index are less suitable for energy recovery for a person experiencing hypoglycemia, and it would have been obvious for them to look for carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index, i.e. unsuitable for energy recovery during the ongoing glycemic event. 
Regarding Claim 15, modified Berven discloses the method of claim 1, further comprising: receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates (“At this point user can choose to follow the recommended treatment option”, [0041]); andPage 6 of 25DOCKET NO.: P35052-USPATENTApplication No.: 16/382,113 Office Action Dated: June 29, 2021 providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations (“display route map to nearest food store”, Table 1).
Regarding Claim 25, Berven discloses a mobile device (Element 104, Figs. 1-2) comprising: a display (Element 124, Fig. 2); and a processor (Element 120, Fig. 2) configured to: 
receive information indicative of a blood glucose level (“The controller 104 may be configured to receive continuous analyte readings from a continuous analyte ("CGM") sensor 112”, [0024]; these readings can be “blood glucose information”, such as a level, [0024]); 
detect, based on the received information, a hypoglycemic event associated with a user (“the system begins by determining if the blood glucose is below a first low threshold (e.g., 60 mg/dL) or a second low threshold (e.g., 50 mg/dL)”, [0039]; 60 mg/dL is a measure of a hypoglycemic event, [0033]); 
detect a location of the mobile device (Element 104, Figs. 1-2) during the hypoglycemic event (this happens after the determination that the blood glucose is below a first or second threshold); 
determine that the location of the mobile device is one of at a home of the user or outside the home of the user (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]; the GPS is on mobile device 104, [0038]); 
display, via the display in response to the location of the mobile device being at the home of a user of the mobile device (“In the house, the proposed treatment would be…”, [0039]), a plurality of carb-related food items (“Fruit Juice-4 oz or two pieces of candy”, Table 1 after [0039]); and
display, on the display in response to the location of the mobile device being outside of the home of the user (“Outside of Home”, Table 1), a location of a predefined source of carbohydrates outside of the home (“display route map to nearest food store”, Table 1).
Berven discloses the claimed invention except for expressly disclosing wherein the processor is configured to display, via the display in response to the location of the mobile device being at the home of a user of the mobile device , a plurality of carb-related food items in a refrigerator and purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of glycemic index and purchase date; and 
display, on the display in response to the location of the mobile device being outside of the home of the user, locations of a predefined source of carbohydrates outside of the home that are within a predefined distance of the location of the mobile device, wherein the locations of the predefined source of carbohydrates are displayed in order of travel time based on proximity from the location of the mobile device, mode of travel, and wait time for a food item.
However, Lee teaches wherein the processor (Element 110, Fig. 3) is configured to display, via the display (The method of Lee can be performed on a display device separate from the refrigerator; see [0013] of Lee; this would include a mobile device) in response to the location of the mobile device being at the home of a user of the mobile device, a plurality of carb-related food items in a refrigerator and purchased within a predefined period of time (Fig. 7; the time from the earliest store date is within a predefined period of time, and the date of purchase and storage are almost always identical), wherein the plurality of carb-related food items are displayed in order of purchase date (“In detail, the selection buttons include a by stored order button 211 for displaying the food list by date stored”, [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the displaying of carb-related food items in a refrigerator and purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of purchase date, to the processor configuration of Berven, because such a display in the order of purchase date would prevent storing of foods for prolonged periods or food going bad, as taught by Lee ([0012]). 
Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processor configuration of Berven, by ranking the displayed foods in order of glycemic index, as foods with higher glycemic indexes would be more suitable for energy recovery for a person experiencing hypoglycemia, as taught by Zirkia ([0011]).
Mehta teaches a processor (Element 630, Fig. 6; mobile devices always have processors) configured to display, on the display in response to the location of the mobile device being outside of the home of the user, locations of a predefined source of carbohydrates outside of the home (“Cloud server 620 can present the results provided from the list of restaurants to electronic device 630 so that the user of electronic device 630 can view a list of restaurants…”, [0063]) that are within a predefined distance of the location of the mobile device (“In one example, cloud server 620 can use the geographical location of electronic device 630 to query for a list of restaurants that are within a predefined distance from electronic device 630”, [0063]), wherein the locations of the predefined source of carbohydrates are displayed in order of travel time based on proximity from the location of the mobile device, mode of travel, and wait time for a food item (“The results can be sorted based on … proximity to electronic device 630, cuisine, price point, wait time, and others.”, [0063]; “Optionally, cloud server 620 can periodically track the geographic location of electronic device 630 and calculate the period of time it would take for a person at the geographic location to travel the restaurant”; “In some examples, message 754 can include a link to driving directions.”, [0066]; this shows that the travel time takes into account driving time, meaning mode of travel is used to calculate the travel time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add displaying locations of a predefined source of carbohydrates outside of the home that are within a predefined distance of the location of the mobile device, wherein the locations of the predefined source of carbohydrates are displayed in order of travel time based on proximity from the location of the mobile device, mode of travel, and wait time for a food item, to the processor configuration of Berven, because this is a way for suitable food to be obtained in an acceptable amount of time, the need for which is disclosed by Berven ([0039]) and Mehta ([0005], [0009], [0062]).
Regarding Claim 26, modified Berven discloses the mobile device of claim 25, wherein the location of the mobile device is detected via global positioning system (GPS) signals (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]), Wi-Fi signals, Bluetooth beacon signals, near-field communication (NFC) signals, or another RF communication signal.  
Regarding Claim 28, modified Berven discloses the mobile device of claim 25, wherein the location of the mobile device comprises a latitude and longitude of the mobile device (“Next, the system determines from the GPS where the user is at with respect to the user's home”, [0039]; GPS systems use latitude and longitude), a street address, or a user- friendly location name, and wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name (via the modifications of Mehta, each restaurant is listed in [0063] of Mehta), a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map (“display route map to nearest food store”, Table 1).  
Regarding Claim 30, modified Berven discloses the mobile device of claim 25, wherein the processor is configured to display the carb-related food items in the refrigerator with at least one of a name (See Fig. 7 of Lee, which is used in the Claim 1 modification), a photo, or a location in the refrigerator, and wherein the processor is configured to display the carb-related food items purchased within the predefined period of time (See Fig. 7 of Lee, which is used in the Claim 1 modification; storage date is almost always identical to purchase date) with at least one of a name (See Fig. 7 of Lee, which is used in the Claim 1 modification) or a photo.
Regarding Claim 32, modified Berven discloses the mobile device of claim 25. Modified Berven discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: display the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. However, Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). One of ordinary skill in the art this would understand that this would also mean that foods with a low glycemic index are less suitable for energy recovery for a person experiencing hypoglycemia, and it would have been obvious for them to look for carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index, i.e. unsuitable for energy recovery during the ongoing glycemic event. 
Regarding Claim 33, modified Berven discloses the mobile device of claim 25, wherein the processor is further configured to: receive an indication of a user selection of one of the locations of the predefined source of carbohydrates (“At this point user can choose to follow the recommended treatment option”, [0041]); and Page 9 of 25DOCKET NO.: P35052-USPATENT Application No.: 16/382,113 Office Action Dated: June 29, 2021 
provide the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations (“display route map to nearest food store”, Table 1).

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Berven in view of Lee, Zirkia, and Mehta, and further in view of Non-Patent Literature (NPL) to Hoyer et al (“Google Brings Maps Indoors”, cited in applicant 04/11/2019 IDS, hereinafter Hoyer) and Scheele et al (International Patent Application No. WO 2007/070454, hereinafter Scheele).
Regarding Claim 3, modified Berven discloses the method of claim 1, wherein: 
the location of the mobile device is outside the home of the user (“Outside of Home”, Table 1).
Modified Berven discloses the claimed invention except for expressly disclosing:Office Action Dated: June 29, 2021 
the location of the mobile device comprises a floor of a building on which the mobile device is located; and 
the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine.
However, Hoyer discloses wherein the location of the mobile device comprises a floor of a building (“Maps can include…room names and numbers”, page 2; room numbers can also indicate which floor they are located on) on which the mobile device is located (“these maps will work across all devices, making it especially helpful for mobile users”, page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, with the floor-specific location sensing of Hoyer, because this allows for a better fit for health systems, as taught by Hoyer (page 2).
Scheele teaches a vending machine that holds a carb-related food purposed for reducing hypoglycemia (“the compositions described herein can also be packaged and sold in, for example, vending machines”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, with wherein the locations of the predefined source of carbohydrates outside the home include vending machines of Scheele, because vending machines are an easy way to provide presence and access to both public and private sectors who may suffer from hyper and hypo-caloric diseases and disorders, as taught by Scheele ([0070]). 
Regarding Claim 27, modified Berven teaches the mobile device of claim 25, wherein: 
the location of the mobile device is outside the home of the user (“Outside of Home”, Table 1).
Modified Berven discloses the claimed invention except for expressly disclosing wherein the location of the mobile device comprises a floor of a building on which the mobile device is located; and 
the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine.
However, Hoyer discloses wherein the location of the mobile device comprises a floor of a building (“Maps can include…room names and numbers”, page 2; room numbers can also indicate which floor they are located on) on which the mobile device is located (“these maps will work across all devices, making it especially helpful for mobile users”, page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Berven, with the floor-specific location sensing of Hoyer, because this allows for a better fit for health systems, as taught by Hoyer (page 2).
Scheele teaches a vending machine that holds a carb-related food purposed for reducing hypoglycemia (“the compositions described herein can also be packaged and sold in, for example, vending machines”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Berven, with wherein the locations of the predefined source of carbohydrates outside the home include vending machines of Scheele, because vending machines are an easy way to provide presence and access to both public and private sectors who may suffer from hyper and hypo-caloric diseases and disorders, as taught by Scheele ([0070]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berven in view of Lee, Zirkia, and Mehta, and further in view of Minivielle et al (US 2018/0232689 A1, hereinafter Minvielle).
Regarding Claim 6, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items. However, Minvielle teaches receiving a UPC code (“In some embodiments, the computer vision will be utilized to return a UPC (universal purchase code)…”, [0387]) associated with at least one of the plurality of carb-related food items (“…for each nutritional substance 520 identified in an inventory 920…”, [0387]) that indicates the glycemic index of the at least one of the plurality of carb-related food items (“This may allow additional information to be extracted, including weight, source, nutritional, processing history, and other attributes that may be relevant to ΔN as described herein”, [0387]; a glycemic index is nutritional information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, with the UPC codes of Minvielle, because this allows for additional information about the food to be extracted, in case it is needed, as taught by Minvielle ([0387]).

Claims 7-8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Berven in view of Lee, Zirkia, and Mehta, and further in view of Oh et al (US 2018/0335252 A1, hereinafter Oh).
Regarding Claim 7, modified Berven discloses the method of claim 1 and receiving information about carb-related food items from a refrigerator (see the Claim 1 modification explained above). Modified Berven discloses the claimed invention except for expressly disclosing: receiving, from a refrigerator comprising a camera, images of the carb-related food items in the refrigerator; Page 4 of 25DOCKET NO.: P35052-USPATENT Application No.: 16/382,113 Office Action Dated: June 29, 2021 
comparing the images of the carb-related food items in the refrigerator with images of carb-related food items other than the images of the carb-related food items in the refrigerator; and 
wherein the displaying of the plurality of carb-related food items comprises: 
displaying the images of the carb-related food items in the refrigerator in response to a threshold level of similar features being detected between the images of the carb-related food items in the refrigerator and the other images of carb-related food items.  
However, Oh teaches a refrigerator comprising a camera (Element 152, Fig. 1A), which takes images of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]); comparing the images of the carb-related food items in the refrigerator with images of carb-related food items other than the images of the carb-related food items in the refrigerator (“the controller 110 may recognize a food image photographed by the camera by using a second comparison food image stored in a storage of an external server ”, [0086]) and 
wherein the displaying of the plurality of carb-related food items comprises: 
displaying the images of the carb-related food items in the refrigerator in response to a threshold level (“The feature amount of the image may be an area in which a luminance value between consecutive pixels in the image is greater than a set value (e.g., 100, modifiable)”, [0162]) of similar features being detected between the images of the carb-related food items in the refrigerator and the other images of carb-related food items (“The food recognition application may compare a feature point of the image by using the feature amount of the image…The controller 110 may compare (e.g., similarity between feature points of a plurality of images) the feature points of the images by using the feature amount of the image calculated through the food recognition application”, [0163]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Berven, with the images and food recognition algorithm of Oh, because there are only a limited number of ways to identify food from a refrigerator (the motivation for which is explained in Claim 1 above), and it would have been obvious to one of ordinary skill in the art to try recognition using images, reference images and comparison to a threshold. 
Regarding Claim 8, modified Berven discloses the method of claim 1 and receiving information about the carb-related food items from a refrigerator. Modified Berven discloses the claimed invention except for expressly disclosing receiving at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator.  However, Oh teaches receiving at least one image of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]), wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator (by virtue of seeing the image, a user would know of the detection of the at least one carb-related food items in the refrigerator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berven, with the detection of Oh, because this modification is part of the modification of Claim 7, which is explained above.
Regarding Claim 29, modified Berven discloses the mobile device of claim 25. Modified Berven discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: 
receive at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator.  
However, Oh teaches receiving at least one image of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]), wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator (by virtue of seeing the image, a user would know of the detection of the at least one carb-related food items in the refrigerator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Mensinger, with the images and food recognition algorithm of Oh, because there are only a limited number of ways to identify food from a refrigerator (the motivation for which is explained in Claim 1 above), and it would have been obvious to one of ordinary skill in the art to try recognition using images, reference images and comparison to a threshold. 

Claims 11-13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Berven in view of Lee, Zirkia, and Mehta, and further in view of Bousamra et al (US 2012/0303638 A1, cited in applicant 04/11/2019 IDS, hereinafter Bousamra).
Regarding Claim 11, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosingPage 5 of 25DOCKET NO.: P35052-USPATENTApplication No.: 16/382,113 Office Action Dated: June 29, 2021receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment.  However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]). A diet cannot be followed at a particular restaurant if it is does not accept at least one predefined form of payment available to the user. It would be notoriously obvious to one of ordinary skill in the art to, during an active hypoglycemic event, only display potential carbohydrate sources that are actually usable, and thus receive an accepted form of payment at the locations of the predefined source of carbohydrates outside the home; and only display a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment that is available to the user.
Regarding Claim 12, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages.  However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]), and that this restaurant ranking can be derived from the preferences of those with similar health issues (such as diabetes/hypoglycemic events). It is well-understood, routine, and convention (WURC) to those of ordinary skill in the art to know that non-diet beverages are higher in glucose content (and therefore glycemic index) than diet beverages. Furthermore, Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). It would be notoriously obvious to one of ordinary skill in the art to, during an active glycemic event, provide potential sources of carbohydrates that would actually help alleviate the hypoglycemia. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, during an active hypoglycemic event, receive an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages (which are a WURC food with a high glycemic index); and display a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages.
Regarding Claim 13, modified Berven discloses the method of claim 1. Modified Berven discloses the claimed invention except for expressly disclosing receiving an indication of a user selection of a mode of transportation, wherein the locations of the predefined source of carbohydrates outside of the home are displayed in the order of travel time proximity based on the mode of transportation.  However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]). Furthermore, Berven does teach wherein the specific treatments are proposed based on preset location settings, such as the user’s car ([0039]). Finally, Bousamra teaches wherein the list of restaurants can be ranked based on other variables ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to qualify the distance ranking of modified Berven, with the mode of transportation in order to determine which restaurant is actually functionally the closest. 
Regarding Claim 31, modified Berven discloses the mobile device of claim 25. Modified Berven discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: receive an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and display, via the display, a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages.  However, Bousamra teaches that in the event that there is nothing on the menu (at the nearest location) that meets the prescribed or predetermined diet, the system 100 can use the current location to identify and suggest alternate restaurants in which the diet could be followed ([0029]), and that this restaurant ranking can be derived from the preferences of those with similar health issues (such as diabetes/hypoglycemic events). It is well-understood, routine, and convention (WURC) to those of ordinary skill in the art to know that non-diet beverages are higher in glucose content (and therefore glycemic index) than diet beverages. Furthermore, Zirkia teaches that foods with a high glycemic index are “suitable for energy recovery…for a person experiencing hypoglycemia” ([0011]). It would be notoriously obvious to one of ordinary skill in the art to, during an active glycemic event, provide potential sources of carbohydrates that would actually help alleviate the hypoglycemia. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the processor to, during an active hypoglycemic event, receive an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages (which are a WURC food with a high glycemic index); and display a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Saint et al (US 2018/0353698 Al), which discloses determining that the location of the mobile device is one of at a home of the user, or outside the home of the user; displaying, on the mobile device in response to the location of the mobile device being at the home of the user, a plurality of carb-related food items; and displaying, on the mobile device in response to the location of the mobile device being outside of the home of the user, locations of a predefined source of carbohydrates outside of the home that are within a predefined distance of the location of the mobile device ([0071]).
See the Non-Patent Literature (NPL) to Skeels (“Caviar’s Food Recommendation Platform”), which discloses wherein the locations of the predefined source of carbohydrates are displayed in order of travel time based on wait time for a food item.
See the Non-Patent Literature (NPL) to Pratap (“How to Build a Food-ordering App like Zomato?”), which discloses wherein the locations of the predefined source of carbohydrates are displayed based on proximity from the location of the mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/               Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791